Citation Nr: 1500211	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an inguinal hernia.  

2.  Entitlement to service connection for bilateral plantar fasciitis, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin disability, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.  

4.  Entitlement to service connection for extreme tiredness, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to June 2007.  He had additional periods of active duty for training (ACDUTRA).    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims for service connection for an inguinal hernia, bilateral plantar fasciitis, a skin disability, extreme tiredness, and PTSD.  

The Veteran also originally appealed the issues of entitlement to service connection for a lumbar spine disability, a right shoulder disability, and bilateral hearing loss.  An April 2013 rating decision granted service connection for a lumbar spine disability, a right shoulder disability, and bilateral hearing loss, effective June 28, 2007.  That represents a total grant of the benefits sought on appeal for the issues of entitlement to service connection for a lumbar spine disability, a right shoulder disability, and bilateral hearing loss, and therefore, those issues are no longer before the Board.  

The Board also notes that subsequent to the issuance of the April 2013 and September 2013 supplemental statements of the case, additional VA medical records and Social Security Administration (SSA) medical records dated from September 2009 to May 2014 were associated with the claims file, which showed, in pertinent part that the Veteran had continued treatment for a skin disability.  These medical records were not accompanied by a waiver of initial RO consideration of the evidence.  However, this evidence does not pertain to the matter on which the issue of service connection for a skin disability turns (i.e. nexus to service), and it is essentially duplicative of evidence previously of record which has been discussed in prior supplemental statements of the case.  Thus, while the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration is unnecessary, and the Board may proceed with a decision at this juncture with respect to service connection for a skin disability.  See 38 C.F.R. §§ 19.37, 20.1304 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of entitlement to service connection for bilateral plantar fasciitis, extreme tiredness, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Vetearn currently has an inguinal hernia disability.  

2.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The competent and probative evidence shows that the Veteran has a diagnosis of leukoderma gutata, and that this diagnosed disability is not etiologically related to service.   






CONCLUSIONS OF LAW

1. The criteria for establishing service connection for an inguinal hernia have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for a skin disability, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a July 2007 letter issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additionally, the July 2007 letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates for his claimed disabilities.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment and personnel records, VA and private medical records, VA examination reports, SSA records, Internet articles, photographs, and the Veteran's statements.  The Board finds that the August 2007, September 2011, and March 2013 VA examinations are adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed whether the Veteran's claimed disabilities were related to his period of service.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).  

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Inguinal Hernia

Service treatment records show that at his June 2007 separation examination, the Veteran reported having a hernia between his left thigh and testicle.  The examiner also noted this hernia.  Service treatment records are otherwise negative for any complaints, treatment, or diagnoses of any inguinal hernia.

The post-service medical evidence is negative for any complaints, treatment, or diagnoses of an inguinal hernia.  Indeed, on VA examinations in August 2007 and March 2013, the examiners determined that there was no clinical evidence of any inguinal hernia.        

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an inguinal hernia falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of swelling, any actual diagnosis of inguinal hernia requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current inguinal hernia requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that he has a current inguinal hernia that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his claimed current inguinal hernia is not competent medical evidence, as such question requires medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, which reveals no findings of an inguinal hernia, is of greater probative value than the lay contentions of the Veteran.    

In this case, while there is current medical evidence of record dating from July 2007 to May 2014, none of this evidence reflects findings of an inguinal hernia.  Accordingly, in the absence of competent and credible evidence of a current inguinal hernia, consideration of service connection for inguinal hernia is not warranted on any basis.      

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Skin Disability

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He argues that his skin disability is due to undiagnosed illness or exposure to environmental hazards.  Alternatively, he contends that his skin disability had its onset in service.   

Service treatment records are negative for any complaints, treatment, or diagnoses of any skin disability.  On separation examination in June 2007, the Veteran made no complaints regarding his skin, and his skin was not found to have any abnormalities.  

Post-service VA medical records dated from July 2007 to August 2014 show that the Veteran received intermittent treatment for skin disabilities such as tinea versicolor.  

On VA examination in August 2007, the Veteran reported that his skin disability had started in June 2006.  He stated that when he returned from Iraq, his wife had noticed multiple small white spots all over both of his arms.  After examination, the examiner diagnosed the Veteran with multiple small hypopigmented spots compatible with leukoderma gutata.   

At a September 2011 VA examination, the Veteran reported that the date of onset of his skin disability was in 2007.  After examination of the Veteran and review of the claims file, the examiner diagnosed the Veteran with leukoderma gutata.  She explained that leukoderma gutata was a disease with a clear and specific etiology and diagnosis and opined that it was not likely related to a specific exposure event experienced by the Veteran during his period of service in Southwest Asia.  The examiner further explained that there was no description in the medical literature of any etiological relationship between leukoderma gutata and environmental exposure in Southwest Asia.       

The Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of any skin disability.  Moreover, at no time did any of the Veteran's treating providers find that his skin disability was related to his period of active service.  However, the September 2011 examiner reviewed the claims file, considered the Veteran's lay statements considering his claimed disorder, examined the Veteran extensively, and provided adequate reasoning and bases for the opinion that the Veteran's skin disability was not related to his period of service, to include environmental hazard exposure.  Specifically, the September 2011 examiner determined that there was no description in the medical literature of any etiological relationship between leukoderma gutata and environmental exposure in Southwest Asia.  She also explained that leukoderma gutata was a disease with a clear and specific etiology and diagnosis.  For these reasons, the opinion by the September 2011 VA examiner is afforded great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a skin disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of itching, any actual diagnosis of a skin disability, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current skin disability requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran and believes that he has a skin disability that is due to his period of service, to include exposure to environmental hazards or as due to an undiagnosed illness, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current skin disability is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

For the reasons set forth above, the Board finds the September 2011 opinion by the September 2011 VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the diagnosis and etiology of his skin disability.

In sum, the Board finds that the Veteran's currently diagnosed skin disability has not been shown by competent medical evidence to be etiologically related to his active service, to include as due to environmental hazard exposure.  In addition, as the Veteran's leukoderma gutata is a diagnosed condition, the Veteran may not avail himself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, service connection for a skin disability, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for an inguinal hernia is denied.  

Entitlement to service connection for a skin disability is denied.  


REMAND

Although the Board regrets the additional delay, further development is required prior to disposition of the claims for service connection for bilateral plantar fasciitis, extreme tiredness, and PTSD.  

Regarding the bilateral plantar fasciitis, the Veteran contends that his plantar fasciitis is due to undiagnosed illness or exposure to environmental hazards.  Alternatively, he contends that his plantar fasciitis had its onset in service.   

Service treatment records show that in July 1991, the Veteran incurred a right foot 1st metatarsalgia injury during a period of active duty for training (ACDUTRA).  Service treatment records are otherwise negative for any complaints, treatment, or diagnoses of any foot disability.  

On VA examination in August 2007, the Veteran indicated that the onset of his foot disability had been in July 1991.  He reported that when he was stationed in North Dakota for annual training, he had experienced moderate right foot pain after jumping from 5 to 6 feet.  He stated that he had been given crutches to ambulate and had been recommended ice for his inflammation.  The Veteran also maintained that in November 2006 when he served in Iraq, he started to feel pain in both feet.  After examination, the Veteran was diagnosed with plantar fasciitis in both feet.  

At his September 2011 VA examination, the Veteran reported that while serving in Iraq, he had to climb 12 floors of stairs carrying all his protective equipment.  He complained that his foot pain had worsened in 2007.  After examination of the Veteran and review of the claims file, the examiner diagnosed the Veteran with bilateral plantar fasciitis.  She explained that plantar fasciitis was a disease with a clear and specific etiology and diagnosis and opined that it was not likely related to a specific exposure event experienced by the Veteran during his period of service in Southwest Asia.  The examiner further explained that there was no description in the medical literature of any etiological relationship between plantar fasciitis and environmental exposure in Southwest Asia.     

The Board notes that although the September 2011 VA examiner provided an opinion on whether the Veteran's bilateral plantar fasciitis was due to exposure to environmental hazards, or as due to an undiagnosed illness, she did not opine on whether the Veteran's bilateral plantar fasciitis was directly related to his periods of service, including his July 1991 treatment for a right foot injury during ACDUTRA.  

Given the evidence outlined above, the Veteran should now be afforded a VA feet examination with medical opinion concerning whether the bilateral plantar fasciitis arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the extreme tiredness, the Veteran contends that his tiredness is due to exposure to environmental hazards or due to an undiagnosed illness.  VA medical records show that the Veteran periodically complained of experiencing fatigue.  Although the August 2007 VA examination revealed that there was no evidence of pathology for extreme tiredness, a September 2010 VA medical report diagnosed the Veteran with fatigue, not otherwise specified.    

Under 38 C.F.R. § 3.317 (2014), Persian Gulf veterans may receive compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  These illnesses are defined as conditions that by history, physical examination, and laboratory tests cannot be attributed to known clinical diagnoses.  38 C.F.R. § 3.317(a)(ii).  Chronic fatigue syndrome is specifically included as a qualifying chronic disability.  38 C.F.R. § 3.317(a)(ii)(2)(i)(B)(1).            

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illnesses specifically include fatigue.  38 C.F.R. § 3.317(b)(1).  

Given that the Veteran has been determined to be a "Persian Gulf veteran" under 38 C.F.R. § 3.317, and there is competent medical evidence on the recurrent symptomatology of his fatigue, the Veteran should be afforded a VA examination with medical opinion determining whether his fatigue is related to his period of service, to include as due to exposure to environmental hazards or as due to an undiagnosed illness.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's PTSD, the Board notes that his reported in-service stressors of fear of hostile military activity have been conceded and that he was granted service connection for depression based on these in-service stressors.  Therefore, the issue at hand pertains to whether the Veteran has a confirmed diagnosis of PTSD that conforms to DSM-IV criteria.  

A July 2007 VA medical report reveals that the Veteran had a positive PTSD screen.  VA medical records dated from December 2009 to January 2011 also show that the Veteran received intermittent treatment for an Axis I diagnosis of PTSD.  

On VA examination in September 2010, the Veteran received an Axis I diagnosis of depressive disorder, not otherwise specified.  The examiner found that although the Veteran met the DSM-IV stressor criteria for PTSD, as well as the symptom criteria for persistent re-experiencing of the traumatic event and hyper arousal, he did not fulfill the symptom criteria for persistent avoidance of the stimulus.  

At an August 2013 VA examination, the Veteran was again given an Axis I diagnosis of major depressive disorder.  After examination of the Veteran and review of the claims file, to include the VA medical reports reflecting that the Veteran had an Axis I diagnosis of PTSD, the examiner determined that the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  He found that the Veteran met the stressor criteria due to his military service in Iraq from 2006 to 2007, and that he also met the criteria for persistent re-experiencing of the traumatic event and persistent symptoms of increased arousal.  However, the examiner explained that the Veteran did not meet the criteria for persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  He noted that although the Veteran's VA treating psychiatrists had diagnosed him with PTSD, they did not provide a rationale for this diagnosis.  The examiner indicated that one of the Veteran's VA treating psychiatrists had reported that the Veteran experienced nightmares related to war themes, insomnia, traumatic events related to war experience, startle response, irritability, social isolation, and difficulty concentrating.  He concluded that this rationale clearly did not meet the DSM-IV criteria for a PTSD diagnosis.  

Subsequent to the August 2013 VA examination, VA obtained the Veteran's SSA records in June 2014.  These records included a September 2009 private medical examination in which the Veteran had an Axis I diagnosis of PTSD.  Similarly, in August 2014, VA obtained the Veteran's current VA medical records dated from June 2012 to May 2014.  These records also reveal that the Veteran had an Axis I diagnosis of PTSD.  Given that these additional medical records indicate that the Veteran may currently have a confirmed PTSD diagnosis conforming to the DSM-IV criteria, the claims file should be returned to the August 2013 VA examiner, if available, in order to obtain another opinion regarding whether the Veteran has a confirmed DSM-IV compliant PTSD diagnosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

Finally, the Board notes that subsequent to the most recent supplemental statements of the case dated in April 2013 and September 2013, additional VA medical records dated from June 2012 to May 2014 pertaining to the Veteran's fatigue, bilateral plantar fasciitis, and PTSD were added to his Virtual VA file.  The Veteran's SSA records, which include a September 2009 private psychiatric examination, were also added to the Veteran's VBMS file.  No waiver of RO consideration was submitted for the additional VA and SSA medical records.  Therefore, the Board must remand these claims to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2014).  
     
Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral plantar fasciitis, extreme tiredness, and PTSD.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current bilateral plantar fasciitis disability that is related to his periods of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral plantar fasciitis is due to the Veteran's periods of service, to include treatment for a right foot 1st metatarsalgia injury in July 1991 during ACDUTRA, as well as the Veteran's reports of foot pain during his period of service in Iraq.    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion regarding whether the Veteran's extreme tiredness is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to address the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's extreme tiredness/fatigue and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If the Veteran is found to suffer from any diagnosed disability associated with his complaints of extreme tiredness/fatigue, is it at least as likely as not (50 percent or greater probability) that any diagnosed fatigue disability manifested during, or as a result of active military service, to include exposure to environmental hazards?    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Return the claims file to the examiner who conducted the August 2013 VA examination, if available.  The claims file must be provided to and be reviewed by the examiner.  The examiner should once again review the claims file, including the September 2009 private psychiatric examination and VA medical records dated from June 2012 to May 2014, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current DSM-IV diagnosis of PTSD that is due to his confirmed stressor of fear of hostile military activity in Iraq.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

5.  After the development requested above has been completed, the record should again be reviewed, to include all SSA records and VA medical records dated from June 2012 to May 2014.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


